Exhibit 10.3
 
SECURITY AGREEMENT


This SECURITY AGREEMENT, dated as of September ___, 2016 (this “Agreement”), is
among Medovex Corporation, a Nevada corporation (the “Company” or the
“Debtor”),and the holders (collectively, the “Secured Parties”) of the Company’s
Senior Secured Convertible Notes issued on or about September 15, 2016, in the
original aggregate principal amount of $1,150,000 (collectively, the “Notes”).


W I T N E S S E T H:


WHEREAS, pursuant to the Subscription Agreement, the Secured Parties have
severally agreed to extend loans to the Company evidenced by the Notes;


WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Notes, the Debtor has agreed to execute and deliver this Agreement and to
grant the Secured Parties, a security interest in certain property of such
Debtor to secure the prompt payment, performance and discharge in full of all of
the Debtor’s obligations under the Notes.


NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:


1.           Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1. Terms used but not
otherwise defined in this Agreement that are defined in Article 8 or 9 of the
UCC (such as “account,” “chattel paper,” “commercial tort claim,” “deposit
account,” “document,” “equipment,” “fixtures,” “general intangibles,” “goods,”
“instruments,” “inventory,” “investment property,” “letter-of-credit rights,”
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 8 or 9 of the UCC, as applicable.  Upper case terms
shall have the meanings attributed to them in the Securities Purchase Agreement.


(a)           “Collateral” means the collateral in which the Secured Parties are
granted a security interest by this Agreement and which shall include the
following personal property of the Debtor, whether presently owned or existing
or hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the disposition, sale or transfer of the Collateral and of
insurance covering the same and of any tort claims in connection therewith, and
all dividends, interest, cash, notes, securities, equity interest or other
property at any time and from time to time acquired, receivable or otherwise
distributed in respect of, or in exchange for, any or all of the Pledged
Securities (as defined below):


(i)           All goods, including, without limitation, (A) all machinery,
equipment, computers, motor vehicles, trucks, tanks, boats, ships, appliances,
furniture, special and general tools, fixtures, test and quality control devices
and other equipment of every kind and nature and wherever situated, together
with all documents of title and documents representing the same, all additions
and accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and (B)
all inventory;


(ii)           All contract rights and other general intangibles, including,
without limitation, all partnership interests, membership interests, stock or
other securities, rights under any of the Organizational Documents (as defined
herein), agreements related to the Pledged Securities (as defined herein),
licenses, distribution and other agreements, computer software (whether
“off-the-shelf,” licensed from any third party or developed by any Debtor),
computer software development rights, leases, franchises, customer lists,
quality control procedures, grants and rights, goodwill, trademarks, service
marks, trade styles, trade names, patents, patent applications, copyrights, and
income tax refunds;



 
-1-

--------------------------------------------------------------------------------

 


(iii)            All accounts, together with all instruments, all documents of
title representing any of the foregoing, all rights in any merchandising, goods,
raw materials, timber cut or to be cut, oil, gas, hydrocarbons, and minerals
extracted or to be extracted, equipment, motor vehicles and trucks which any of
the same may represent, and all right, title, security and guaranties with
respect to each account, including any right of stoppage in transit;


(iv)           All documents, letter-of-credit rights, instruments and chattel
paper;


(v)           All commercial tort claims;


(vi)          All deposit accounts and all cash (whether or not deposited in
such deposit accounts);


(vii)         All investment property;


(viii)        All supporting obligations;


(ix)           All files, records, books of account, business papers, and
computer programs; and


(x)           the products and proceeds of all of the foregoing Collateral set
forth in clauses (i)-(ix) above.


Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in Debtor, including, without limitation, the shares of
capital stock and the other equity interests listed on Schedule H  hereto (as
the same may be modified from time to time pursuant to the terms hereof), and
any other shares of capital stock and/or other equity interests of any other
direct or indirect Subsidiary of any Debtor obtained in the future, and, in each
case, all certificates representing such shares and/or equity interests and, in
each case, all rights, options, warrants, stock, other securities and/or equity
interests that may hereafter be received, receivable or distributed in respect
of, or exchanged for, any of the foregoing and all rights arising under or in
connection with the Pledged Securities, including, but not limited to, all
dividends, interest and cash.
 
Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.
 
(b)           “Intellectual Property” means the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (i) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all patents of the
United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, (vii) any items included in the
definition of Intellectual Property and not set forth above, and (viii) all
causes of action for infringement of the foregoing.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c)           “Majority in Interest” means, at any time of determination, the
holders of more than fifty percent (50%) (based on then-outstanding principal
amounts and accrued interest of the Notes at the time of such determination) of
the Notes.


(d)           “Necessary Endorsement” means undated stock powers endorsed in
blank and other proper instruments of assignment duly executed and such other
instruments or documents as the Secured Parties (as that term is defined below)
may reasonably request.


(e)           “Obligations” means all of the liabilities and obligations
(primary, secondary, direct, contingent, sole, joint or several) due or to
become due, or that are now or may be hereafter contracted or acquired, or owing
to, of the Debtor to the Secured Parties, including, without limitation, all
obligations under this Agreement, the Notes and obligations under any other
Transaction Document, as defined in the Subscription Agreement, instrument,
agreement or other document executed and/or delivered in connection herewith or
therewith in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from any of the Secured Parties as a preference, fraudulent transfer
or otherwise as such obligations may be amended, supplemented, converted,
extended or modified from time to time. Without limiting the generality of the
foregoing, the term “Obligations” shall include, without limitation: (i)
principal of, and interest on the Notes and the loans extended pursuant thereto;
(ii) any and all other fees, indemnities, costs, obligations and liabilities of
the Debtor from time to time under or in connection with this Agreement, the
Notes and any other Transaction Documents, instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith; and
(iii) all amounts (including but not limited to post-petition interest) in
respect of the foregoing that would be payable but for the fact that the
obligations to pay such amounts are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving any
Debtor.


(f)           “Organizational Documents” means with respect to the Debtor, the
documents by which the Debtor was organized (such as a certificate of
incorporation, certificate of limited partnership or articles of organization,
and including, without limitation, any certificates of designation for preferred
stock or other forms of preferred equity) and which relate to the internal
governance of the Debtor (such as bylaws, a partnership agreement or an
operating, limited liability or members agreement).


(g)           “Pledged Securities” shall have the meaning ascribed to such term
in Section 4(i).


(h)           “UCC” means the Uniform Commercial Code of the State of New York
and or any other applicable law of any state or states which has jurisdiction
with respect to all, or any portion of, the Collateral or this Agreement, from
time to time. It is the intent of the parties that defined terms in the UCC
should be construed in their broadest sense so that the term “Collateral” will
be construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.


2.           Grant of Security Interest in Collateral. As an inducement for the
Secured Parties to extend the loans as evidenced by the Notes and to secure the
complete and timely payment, performance and discharge in full, as the case may
be, of all of the Obligations, the Debtor hereby unconditionally and irrevocably
pledges, grants and hypothecates to the Secured Parties a security interest in
and to, a lien upon and a right of set-off against all of their respective
right, title and interest of whatsoever kind and nature in and to, the
Collateral (a “Security Interest” and, collectively, the “Security Interests”).


3.           Delivery of Certain Collateral. At any time at the request of the
Secured Parties, the Debtor shall deliver or cause to be delivered to the
Secured Parties any and all certificates and other instruments or documents
representing any of the Collateral, in each case, together with all Necessary
Endorsements.
 
 
-3-

--------------------------------------------------------------------------------

 


4.           Representations, Warranties, Covenants and Agreements of the
Debtors. Except as set forth under the corresponding section of the disclosure
schedules delivered to the Secured Parties concurrently herewith (the
“Disclosure Schedules”), which Disclosure Schedules shall be deemed a part
hereof.  As of the date hereof, the Debtor represents and warrants to the
Secured Parties as follows and, until the repayment in full of the Obligations,
covenants and agrees with, the Secured Parties as follows:


(a)           The Debtor has the requisite corporate, partnership, limited
liability company or other power and authority to enter into this Agreement and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by each Debtor of this Agreement and the filings contemplated herein
have been duly authorized by all necessary action on the part of the Debtor and
no further action is required by the Debtor. This Agreement, when executed and
delivered, will constitute the legal, valid and binding obligation of the
Debtor, enforceable against the Debtor in accordance with its terms except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws of general application relating to or affecting
the rights and remedies of creditors and by general principles of equity.


(b)           The Debtor has no place of business or offices where their
respective books of account and records are kept (other than temporarily at the
offices of its attorneys or accountants) or places where Collateral is stored or
located, except as set forth on Schedule A  attached hereto. Except as
specifically set forth on Schedule A, the Debtor is the record owner of the real
property where such Collateral is located, and there exist no mortgages or other
liens on any such real property or on the Collateral except for Permitted Liens
(as defined in the Subscription Agreement), which are identified on Schedule B
hereto. Except as disclosed on Schedule A, none of such Collateral is in the
possession of any consignee, bailee, warehouseman, agent or processor.


(c)           Except for Permitted Liens and except as set forth on Schedule B
attached hereto, the Debtors are the sole owner of the Collateral (except for
non-exclusive licenses granted by any Debtor in the ordinary course of
business), free and clear of any liens, security interests, encumbrances, rights
or claims, and are fully authorized to grant the Security Interests. Except for
Permitted Liens and only such other items which are set forth on Schedule B
attached hereto, there is not on file in any governmental or regulatory
authority, agency or recording office an effective financing statement, security
agreement, license or transfer or any notice of any of the foregoing (other than
those that will be filed in favor of the Secured Parties pursuant to this
Agreement) covering or affecting any of the Collateral.


(d)           No written claim has been received that any Collateral or the
Debtor’s use of any Collateral violates the rights of any third party. There has
been no adverse decision to the Debtor’s claim of ownership rights in or
exclusive rights to use the Collateral in any jurisdiction or to the Debtor’s
right to keep and maintain such Collateral in full force and effect, and there
is no proceeding involving said rights pending or, to the best knowledge of the
Debtor, threatened before any court, judicial body, administrative or regulatory
agency, arbitrator or other governmental authority.


(e)           The Debtor shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at the locations set forth on Schedule A  attached hereto and may not
relocate such books of account and records or tangible Collateral except in the
ordinary course of sales unless it delivers to the Secured Parties at least 15
days prior to such relocation (i) written notice of such relocation and the new
location thereof (which must be within the United States) and (ii) evidence that
appropriate financing statements under the UCC and other necessary documents
have been filed and recorded and other steps have been taken to perfect the
Security Interests to create in favor of the Secured Parties a valid, perfected
and continuing perfected first priority lien in the Collateral, except as
otherwise permitted hereby.
 
 
-4-

--------------------------------------------------------------------------------

 


(f)           This Agreement creates in favor of the Secured Parties a valid
security interest in the Collateral, subject only to Permitted Liens securing
the payment and performance of the Obligations. Upon making the filings
described in the immediately following paragraph, all security interests created
hereunder in any Collateral that may be perfected by filing Uniform Commercial
Code financing statements shall have been duly perfected. Except for the filing
of the Uniform Commercial Code financing statements referred to in the
immediately following paragraph, the recordation of the Security Agreement with
respect to copyrights and copyright applications in the United States Copyright
Office referred to in paragraph (m), the execution and delivery of deposit
account control agreements satisfying the requirements of Section 9-104(a)(2) of
the UCC with respect to each deposit account of the Debtors, and the delivery of
the certificates and other instruments provided in Section 3, no action is
necessary to create, perfect or protect the security interests
created  hereunder.  Without limiting the generality of the foregoing, except
for the filing of said financing statements, the recordation of the Security
Agreement, and the execution and delivery of said deposit account control
agreements, no consent of any third parties and no authorization, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required for (i) the execution, delivery and performance of
this Agreement, (ii) the creation or perfection of the Security Interests
created hereunder in the Collateral or (iii) the enforcement of the rights of
the Secured Parties hereunder.


(g)           The Debtor hereby authorizes the Secured Parties to file one or
more financing statements under the UCC, with respect to the Security Interests,
with the proper filing and recording agencies in any jurisdiction deemed proper
by it and authorizes the Secured Parties to take any other action in their
absolute discretion to effectuate, memorialize and protect Secured Parties’
interest and rights under this Agreement.


(h)           The execution, delivery and performance of this Agreement by the
Debtor does not (i) violate any of the provisions of any Organizational
Documents of the Debtor or, to the knowledge of the Debtor, any judgment,
decree, order or award of any court, governmental body or arbitrator or any
applicable law, rule or regulation applicable to the Debtor or (ii) to the
knowledge of the Debtor, conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing the Debtor’s debt or otherwise)
or other understanding to which the Debtor is a party or by which any property
or asset of the Debtor is bound or affected. If any, all required consents
(including, without limitation, from stockholders or creditors of any Debtor)
necessary for the Debtor to enter into and perform its obligations hereunder
have been obtained.


(i)           The capital stock and other equity interests listed on Schedule H
hereto (the “Pledged Securities”) represent all of the capital stock and other
equity interests of the subsidiaries, if any, and represent all capital stock
and other equity interests owned, directly or indirectly, by the Company. All of
the Pledged Securities, if applicable, are validly issued, fully paid and
nonassessable, and the Company is the legal and beneficial owner of the Pledged
Securities, free and clear of any lien, security interest or other encumbrance
except for the security interests created by this Agreement and other Permitted
Liens.


(j)           The ownership and other equity interests in partnerships and
limited liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.


(k)           Except for Permitted Liens, the Debtor shall at all times maintain
the liens and Security Interests provided for hereunder as valid and perfected
first priority liens and security interests in the Collateral in favor of the
Secured Parties until this Agreement and the Security Interest hereunder shall
be terminated pursuant to Section 14 hereof. The Debtor hereby agrees to defend
the same against the claims of any and all persons and entities. The Debtor
shall safeguard and protect all Collateral for the account of the Secured
Parties.  Upon request of the Secured Parties, the Debtor will sign and deliver
to the Secured Parties at any time or from time to time one or more financing
statements pursuant to the UCC in form reasonably satisfactory to the Secured
Parties and will pay the cost of filing the same in all public offices wherever
filing is, or is deemed by the Secured Parties to be, necessary or desirable to
effect the rights and obligations provided for herein. Without limiting the
generality of the foregoing, the Debtor shall pay all fees, taxes and other
amounts necessary to maintain the Collateral and the Security Interest
hereunder, and the Debtor shall obtain and furnish to the Secured Parties from
time to time, upon demand, such releases and/or subordinations of claims and
liens (other than Permitted Liens) that may be required to maintain the priority
of the Security Interest hereunder.
 
 
-5-

--------------------------------------------------------------------------------

 


(l)           Other than with respect to Permitted Liens, the Debtor will not
transfer, pledge, hypothecate, encumber, license, sell or otherwise dispose of
any of the Collateral (except for non-exclusive licenses granted by the Debtor
in its ordinary course of business, sales of inventory by a Debtor in its
ordinary course of business and disposition of obsolete equipment) without the
prior written consent of the Secured Parties.  The foregoing notwithstanding,
the Debtor may replace noncash components of the Collateral with a cash or Cash
Equivalent deposit made at an institution subject to a cash account control
agreement acceptable to the Secured Parties, provided the amount of cash
deposited subject to such agreement is not less than the highest amount of the
Obligations that may be outstanding pursuant to the Transaction Documents. Cash
Equivalent shall mean U.S. government Treasury bills, bank certificates of
deposit, bankers' acceptances, corporate commercial paper and other money market
instruments.


(m)           The Debtor shall keep and preserve its equipment, inventory and
other tangible Collateral in good condition, repair and order and shall not
operate or locate any such Collateral (or cause to be operated or located) in
any area excluded from insurance coverage.


(n)           The Debtor shall maintain with financially sound and reputable
insurers, insurance with respect to the Collateral, including Collateral
hereafter acquired, against loss or damage of the kinds and in the amounts
customarily insured against by entities of established reputation having similar
properties similarly situated and in such amounts as are customarily carried
under similar circumstances by other such entities and otherwise as is prudent
for entities engaged in similar businesses but in any event sufficient to cover
the full replacement cost thereof. The Debtor shall cause each insurance policy
issued in connection herewith to provide, and the insurer issuing such policy to
certify to the Secured Parties, that (a) the Secured Parties will be named as
lender loss payee and additional insured under each such insurance policy; and
(b) if such insurance is proposed to be cancelled or materially changed for any
reason whatsoever, such insurer or the Company will promptly notify the Secured
Parties. In addition, the Secured Parties will have the right (but no
obligation) at its election to remedy any default in the payment of premiums
within thirty (30) days of notice from the Company or the insurer of any such
default. If no Event of Default (as defined in the Notes) exists and if the
proceeds arising out of any claim or series of related claims do not exceed
$100,000 (individually or in the aggregate), loss payments in each instance will
be applied by the applicable Debtor to the repair and/or replacement of property
with respect to which the loss was incurred to the extent reasonably feasible,
and any loss payments or the balance thereof remaining, to the extent not so
applied, shall be payable to the applicable Debtor; provided , however , that
payments received by the Debtor after an Event of Default occurs and is
continuing shall be paid to the Secured Parties and, if received by the Debtor,
shall be held in trust for the Secured Parties and immediately paid over to the
Secured Parties unless otherwise directed in writing by the Secured Parties.
Copies of such policies or the related certificates, in each case, naming the
Secured Parties as lender loss payee and additional insured shall be delivered
to the Secured Parties, if requested, at least annually and at the time any new
policy of insurance is issued.


(o)           The Debtor shall, within ten (10) days of obtaining knowledge
thereof, advise the Secured Parties promptly, in sufficient detail, of any
material adverse change in the Collateral, and of the occurrence of any event
which would have a material adverse effect on the value of the Collateral or on
the Secured Parties’ security interest.


(p)           The Debtor shall promptly execute and deliver to the Secured
Parties such further deeds, mortgages, assignments, security agreements,
financing statements or other instruments, documents, certificates and
assurances and take such further action as the Secured Parties may from time to
time request and may in its sole discretion deem necessary to perfect, protect
or enforce the Secured Parties’ security interest in the Collateral in which the
Secured Parties have been granted a security interest hereunder, all
substantially in forms reasonably acceptable to the Secured Parties, and other
such documents and agreements other than as stated therein, shall be subject to
all of the terms and conditions hereof.


(q)           The Debtor shall permit the Secured Parties and their
representatives and agents to inspect the Collateral during normal business
hours and upon reasonable prior notice, and to make copies of records pertaining
to the Collateral as may be reasonably requested by the Secured Parties from
time to time.


(r)           The Debtor shall take commercially reasonable steps necessary to
diligently pursue and seek to preserve, enforce and collect any rights, claims,
causes of action and accounts receivable in respect of the Collateral.



 
-6-

--------------------------------------------------------------------------------

 


(s)           The Debtor shall promptly notify the Secured Parties in sufficient
detail upon becoming aware of any attachment, garnishment, execution or other
legal process levied against any Collateral and of any other information
received by the Debtor that may materially affect the value of the Collateral,
the Security Interest or the rights and remedies of the Secured Parties
hereunder.


(t)           All information heretofore, herein or hereafter supplied to the
Secured Parties by or on behalf of the Debtor with respect to the Collateral is
accurate and complete in all material respects as of the date furnished and in
light of the circumstances under which such statements were made.


(u)           The Debtor shall at all times preserve and keep in full force and
effect its existence and good standing and any rights and franchises material to
its business.


(v)           The Debtor will not change its name, type of organization,
jurisdiction of organization, organizational identification number (if it has
one), legal or corporate structure, or add any new fictitious name unless it
provides at least 15 days prior written notice to the Secured Parties of such
change and, at the time of such written notification, the Debtor provides any
financing statements or fixture filings necessary to perfect and continue the
perfection of the Security Interests granted and evidenced by this Agreement.


(w)           Except in the ordinary course of business, the Debtor may not
consign any of its inventory or sell any of its inventory on bill and hold, sale
or return, sale on approval, or other conditional terms of sale without the
consent of the Secured Parties which shall not be unreasonably withheld.


(x)           The Debtor may not relocate its chief executive office to a new
location without providing 15 days prior written notification thereof to the
Secured Parties and provided that at the time of such written notification, the
Debtor provides any financing statements necessary to perfect and continue the
perfection of the Security Interests granted and evidenced by this Agreement.


(y)           The Debtor was organized and remains organized solely under the
laws of the state set forth next to the Debtor’s name in Schedule D  attached
hereto, which Schedule D  sets forth the Debtor’s organizational identification
number or, if any Debtor does not have one, states that one does not exist.
 
(i)           the actual name of the Debtor is the name set forth in Schedule D
attached hereto;


(ii)           the Debtor has no trade names except as set forth on Schedule
E  attached hereto;


(iii)           the Debtor has used any name other than that stated in the
preamble hereto or as set forth on Schedule E  for the preceding five years; and


(iv)           no entity has merged into the Debtor or been acquired by any
Debtor within the past five years except as set forth on Schedule E.


(z)           At any time that any Collateral consists of instruments,
certificated securities or other items that require or permit possession by a
secured party to perfect the security interest created hereby, the applicable
Debtor shall deliver such Collateral to the Secured Parties upon your request.


(aa)           During the continuance of an Event of Default, the Debtor, in its
capacity as issuer, hereby agrees to comply with any and all orders and
instructions of the Secured Parties regarding the Pledged Securities consistent
with the terms of this Agreement without the further consent of the Debtor as
contemplated by Section 8-106 (or any successor section) of the UCC. Further,
the Debtor agrees, solely with respect to the Pledged Securities, that it shall
not enter into a similar agreement (or one that would confer “control” within
the meaning of Article 8 of the UCC) with any other person or entity.
 
 
-7-

--------------------------------------------------------------------------------

 


(bb)           The Debtor shall cause all tangible chattel paper constituting
Collateral to be delivered to the Secured Parties or, if such delivery is not
possible, then to cause such tangible chattel paper to contain a legend noting
that it is subject to the security interest created by this Agreement. To the
extent that any Collateral consists of electronic chattel paper, the applicable
Debtor shall cause the underlying chattel paper to be “marked” within the
meaning of Section 9-105 of the UCC (or successor section thereto).


(cc)           If there is any investment property or deposit account included
as Collateral that can be perfected by “control” through an account control
agreement, the Debtor shall at the request of the Secured Parties cause such an
account control agreement, in form and substance in each case reasonably
satisfactory to the Secured Parties, to be entered into and delivered to the
Secured Parties.


(dd)           To the extent that any Collateral consists of letter-of-credit
rights, the Debtor shall cause the issuer of each underlying letter of credit to
consent to an assignment of the proceeds thereof to the Secured Parties.


(ee)           To the extent that any Collateral is in the possession of any
third party, the Debtor shall join with the Secured Parties in notifying such
third party of the Secured Parties’ security interest in such Collateral and
shall use commercially reasonable efforts to obtain an acknowledgement and
agreement from such third party with respect to the Collateral, in form and
substance reasonably satisfactory to the Secured Parties.


(ff)           If the Debtor shall at any time hold or acquire a commercial tort
claim, the Debtor shall promptly notify the Secured Parties in a writing signed
by such Debtor of the particulars thereof and grant to the Secured Parties in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
satisfactory to the Secured Parties.


(gg)           The Debtor shall promptly provide written notice to the Secured
Parties of any and all accounts which arise out of contracts with any
governmental authority and, to the extent necessary to perfect or continue the
perfected status of the Security Interests in such accounts and proceeds
thereof, shall execute and deliver to the Secured Parties an assignment of
claims for such accounts and cooperate with the Secured Parties in taking any
other steps required, in its judgment, under the Federal Assignment of Claims
Act or any similar federal, state or local statute or rule to perfect or
continue the perfected status of the Security Interests in such accounts and
proceeds thereof.


(hh)           The Debtor shall vote the Pledged Securities to comply with the
covenants and agreements set forth herein and in the Notes.


(ii)           The Debtor shall register the pledge of the applicable Pledged
Securities on the books of the Debtor. The Debtor shall notify each issuer of
Pledged Securities to register the pledge of the applicable Pledged Securities
in the name of the Secured Parties on the books of such issuer. Further, except
with respect to certificated securities delivered to the Secured Parties, the
Debtor shall deliver to Secured Parties an acknowledgement of pledge (which,
where appropriate, shall comply with the requirements of the relevant UCC with
respect to perfection by registration) signed by the issuer of the applicable
Pledged Securities, which acknowledgement shall confirm that: (a) it has
registered the pledge on its books and records; and (b) at any time directed by
Secured Parties during the continuation of an Event of Default, such issuer will
transfer the record ownership of such Pledged Securities into the name of any
designee of the Secured Parties, will take such steps as may be necessary to
effect the transfer, and will comply with all other instructions of the Secured
Parties regarding such Pledged Securities without the further consent of the
Debtor.



 
-8-

--------------------------------------------------------------------------------

 


(jj)           In the event that, upon an occurrence of an Event of Default,
Secured Parties shall sell all or any of the Pledged Securities to another party
or parties (herein called the “Transferee”) or shall purchase or retain all or
any of the Pledged Securities, the Debtor shall, to the extent applicable: (i)
deliver to the Secured Parties or the Transferee, as the case may be, the
articles of incorporation, bylaws, minute books, stock certificate books,
corporate seals, deeds, leases, indentures, agreements, evidences of
indebtedness, books of account, financial records and all other Organizational
Documents and records of the Debtor and their direct and indirect subsidiaries;
(ii) use its commercially reasonable efforts to obtain resignations of the
persons then serving as officers and directors of the Debtor and their direct
and indirect subsidiaries, if so requested; and (iii) use its commercially
reasonable efforts to obtain any approvals that are required by any governmental
or regulatory body in order to permit the sale of the Pledged Securities to the
Transferee or the purchase or retention of the Pledged Securities by Secured
Parties and allow the Transferee or Secured Parties to continue the business of
the Debtor and their direct and indirect subsidiaries.


(kk)           The Debtor will from time to time, at the joint and several
expense of the Debtors, promptly execute and deliver all such further
instruments and documents, and take all such further action as may be reasonably
necessary or desirable, or as the Secured Parties may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Secured Parties to exercise and enforce the
Secured Parties’ rights and remedies hereunder and with respect to any
Collateral or to otherwise carry out the purposes of this Agreement.


(ll)           The account debtor or other persons or entities obligated on any
of the Collateral is not a governmental authority covered by the Federal
Assignment of Claims Act or any similar federal, state or local statute or rule
in respect of such Collateral.


5.           Effect of Pledge on Certain Rights. If any of the Collateral
subject to this Agreement consists of nonvoting equity or ownership interests
(regardless of class, designation, preference or rights) that may be converted
into voting equity or ownership interests upon the occurrence of certain events
(including, without limitation, upon the transfer of all or any of the other
stock or assets of the issuer), it is agreed that the pledge of such equity or
ownership interests pursuant to this Agreement or the enforcement of any of the
Secured Parties hereunder shall not be deemed to be the type of event which
would trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which the Debtor is subject or to
which the Debtor is party.


6.           Defaults. The following events shall be “Events of Default”:


(a)           The occurrence of an Event of Default (as defined in the Notes)
under the Notes;


(b)           Any representation or warranty of the Debtor in this Agreement
shall prove to have been incorrect in any material respect when made;


(c)           The failure by the Debtor to observe or perform any of its
obligations hereunder for five (5) days after delivery to the Debtor of written
notice (provided such written notice is required) of such failure by or on
behalf of a Secured Party unless such default is capable of cure but cannot be
cured within such time frame and the Debtor is using best efforts to cure same
in a timely fashion; or


(d)           If any material provision of this Agreement shall at any time for
any reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by the Debtor, or a proceeding shall be commenced by
the Debtor, or by any governmental authority having jurisdiction over the
Debtor, seeking to establish the invalidity or unenforceability thereof, or the
Debtor shall deny that the Debtor has any liability or obligation purported to
be created under this Agreement.
 
 
-9-

--------------------------------------------------------------------------------

 


7.           Duty to Hold In Trust.


(a)           During the continuance of an Event of Default, the Debtor shall,
upon receipt of any revenue, income, dividend, interest or other sums subject to
the Security Interests, whether payable pursuant to the Notes or otherwise, or
of any check, draft, note, trade acceptance or other instrument evidencing an
obligation to pay any such sum, hold the same in trust for the Secured Parties
and shall forthwith endorse and transfer any such sums or instruments, or both,
to the Secured Parties, pro-rata in proportion to their respective
then-currently outstanding principal amount of Notes for application to the
satisfaction of the Obligations (and if any Note is not outstanding, pro-rata in
proportion to the purchasers of the remaining Notes).


(b)           If the Debtor shall become entitled to receive or shall receive
any securities or other property (including, without limitation, shares of
Pledged Securities or instruments representing Pledged Securities acquired after
the date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of such Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), the Debtor agrees to (i) hold the same in trust on behalf of and for
the benefit of the Secured Parties; and (ii) to deliver any and all certificates
or instruments evidencing the same to Secured Parties on or before the close of
business on the fifth Business Day following the receipt thereof by the Debtor,
in the exact form received together with the Necessary Endorsements, to be held
by Secured Parties subject to the terms of this Agreement as Collateral.


8.           Rights and Remedies Upon Default.


(a)           After the occurrence and during the continuance of any Event of
Default, the Secured Parties shall have the right to exercise all of the
remedies conferred hereunder and under the Notes, and the Secured Parties shall
have all the rights and remedies of a secured party under the UCC. Without
limitation, the Secured Parties, for the benefit of the Secured Parties, shall
have the following rights and powers:


(i)           The Secured Parties shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, so long as the same can be accomplished without
breach of the peace and otherwise in compliance with applicable law, and the
Debtor shall assemble the Collateral and make it available to the Secured
Parties at places which the Secured Parties shall reasonably select, whether at
the Debtor’s premises or elsewhere, and make available to the Secured Parties,
without rent, all of the Debtor’s respective premises and facilities for the
purpose of the Secured Parties taking possession of, removing or putting the
Collateral in saleable or disposable form.


(ii)           Upon notice to the Debtor by Secured Parties, all rights of the
Debtor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise and all rights of the Debtor to receive the
dividends and interest which it would otherwise be authorized to receive and
retain, shall cease. Upon such notice, Secured Parties shall have the right to
receive, for the benefit of the Secured Parties, any interest, cash dividends or
other payments on the Collateral and, at the option of Secured Parties, to
exercise in such Secured Parties’ discretion with respect to all voting rights
pertaining thereto. Without limiting the generality of the foregoing, Secured
Parties shall have the right (but not the obligation) to exercise all rights
with respect to the Collateral as if it were the sole and absolute owner
thereof, including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or the Debtor or any of its direct or indirect
subsidiaries.


(iii)           The Secured Parties shall have the right to seek an Order from a
court appointing a Trustee  to operate the business of the Debtor using the
Collateral and shall have the right to assign, sell, lease or otherwise dispose
of and deliver all or any part of the Collateral, at public or private sale or
otherwise, either with or without special conditions or stipulations, for cash
or on credit or for future delivery, in such parcel or parcels and at such time
or times and at such place or places, and upon such terms and conditions as are
commercially reasonable.  Upon each such sale, lease, assignment or other
transfer or disposition of Collateral, the Secured Parties may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Debtor, which are hereby waived and released.


 
-10-

--------------------------------------------------------------------------------

 


(iv)           The Secured Parties shall have the right (but not the obligation)
to notify any account debtors and any obligors under instruments or accounts to
make payments directly to the Secured Parties, and to enforce the Debtor’s
rights against such account debtors and obligors.


(v)           The Secured Parties, may (but are not obligated to) direct any
financial intermediary or any other person or entity holding any investment
property to transfer the same to the Secured Parties or their designee.


(b)           The Secured Parties shall comply with any applicable law in
connection with a disposition of Collateral and such compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. The Secured Parties may sell the Collateral without giving any
warranties and may specifically disclaim such warranties. If the Secured Parties
sells any of the Collateral on credit, the Debtors will only be credited with
payments actually made by the purchaser. In addition, the Debtor waives any and
all rights that it may have to a judicial hearing in advance of the enforcement
of any of the Secured Parties’ rights and remedies hereunder, including, without
limitation, its right following an Event of Default to take immediate possession
of the Collateral and to exercise its rights and remedies with respect thereto.


(c)           If any notice to Debtor of the sale or other disposition of
Collateral is required by then applicable law, five (5) business days prior
written notice (which Debtor agree is reasonable notice within the meaning of
Section 9.612(a) of the Uniform Commercial Code) shall be given to Debtor of the
time and place of any sale of Collateral.  The rights granted in this Section
are in addition to any and all rights available to Secured Parties under the
Uniform Commercial Code.


(d)           For the purpose of enabling the Secured Parties to further
exercise rights and remedies under this Section 8 or elsewhere provided by
agreement or applicable law, the Debtor hereby grants to the Secured Parties, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Debtor) to use, license or sublicense during the
continuance of an Event of Default, any Intellectual Property now owned or
hereafter acquired by such Debtor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.


9.           Applications of Proceeds. The proceeds of any such sale, lease or
other disposition of the Collateral hereunder or from payments made on account
of any insurance policy insuring any portion of the Collateral shall be applied
first, to the expenses of retaking, holding, storing, processing and preparing
for sale, selling, and the like (including, without limitation, any taxes, fees
and other costs incurred in connection therewith) of the Collateral, if any, to
the reasonable attorneys’ fees and expenses incurred by the Secured Parties in
enforcing the Secured Parties’ rights hereunder and in connection with
collecting, storing and disposing of the Collateral, and then to satisfaction of
the Obligations pro rata among the Secured Parties (based on then-outstanding
principal amounts of Notes at the time of any such determination), and then to
the payment of any other amounts required by applicable law, after which the
Secured Parties shall pay to the applicable Debtor any surplus proceeds. If,
upon the sale, license or other disposition of the Collateral, the proceeds
thereof are insufficient to pay all amounts to which the Secured Parties are
legally entitled, the Debtor will be liable for the deficiency, together with
interest thereon, at the rate of 18% per annum or the lesser amount permitted by
applicable law (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Secured Parties to collect such deficiency. To the extent
permitted by applicable law, the Debtor waives all claims, damages and demands
against the Secured Parties arising out of the repossession, removal, retention
or sale of the Collateral, unless due solely to the gross negligence or willful
misconduct of the Secured Parties as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction.



 
-11-

--------------------------------------------------------------------------------

 


10.           Securities Law Provision. The Debtor recognizes that Secured
Parties may be limited in its ability to effect a sale to the public of all or
part of the Pledged Securities by reason of certain prohibitions in the
Securities Act of 1933, as amended, or other federal or state securities laws
(collectively, the “Securities Laws”), and may reasonably be obliged to resort
to one or more sales to a restricted group of purchasers who may be required to
agree to acquire the Pledged Securities for their own account, for investment
and not with a view to the distribution or resale thereof. The Debtor agrees
that sales so made may be at prices and on terms less favorable than if the
Pledged Securities were sold to the public, and that Secured Parties has no
obligation to delay the sale of any Pledged Securities for the period of time
necessary to register the Pledged Securities for sale to the public under the
Securities Laws. The Debtor shall cooperate with Secured Parties in its attempt
to satisfy any requirements under the Securities Laws (including, without
limitation, registration thereunder if requested by the Secured Parties)
applicable to the sale of the Pledged Securities by Secured Parties.


11.           Costs and Expenses. The Debtor agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Secured Parties. The Debtor shall also pay all other
claims and charges which in the reasonable opinion of the Secured Parties is
reasonably likely to prejudice, imperil or otherwise affect the Collateral or
the Security Interests therein. The Debtor will also, upon demand, pay to the
Secured Parties the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, which
the Secured Parties, for the benefit of the Secured Parties, may incur in
connection with (i) the enforcement of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, or (iii) the exercise or enforcement of any of the rights of
the Secured Parties under the Notes.  Until so paid, any fees payable hereunder
shall be added to the principal amount of the Notes and shall bear interest at
the Default Rate.


12.           Responsibility for Collateral. The Debtor assume all liabilities
and responsibility in connection with all Collateral, and the Obligations shall
in no way be affected or diminished by reason of the loss, destruction, damage
or theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) no Secured Party (i) has any duty
(either before or after an Event of Default) to collect any amounts in respect
of the Collateral or to preserve any rights relating to the Collateral, or (ii)
has any obligation to clean-up or otherwise prepare the Collateral for sale, and
(b) the Debtor shall remain obligated and liable under each contract or
agreement included in the Collateral to be observed or performed by the Debtor
thereunder. No Secured Party shall have any obligation or liability under any
such contract or agreement by reason of or arising out of this Agreement or the
receipt by the Secured Party of any payment relating to any of the Collateral,
nor shall the Secured Party be obligated in any manner to perform any of the
obligations of the Debtor under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by the
Secured Party in respect of the Collateral or as to the sufficiency of any
performance by any party under any such contract or agreement, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to the Secured Parties or to
which the Secured Parties or any Secured Party may be entitled at any time or
times.


13.           Security Interests Absolute. All rights of the Secured Parties and
all obligations of the Debtor hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Notes or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Notes or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or non-perfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Parties to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Debtor, or a
discharge of all or any part of the Security Interests granted hereby. Until the
Obligations shall have been paid and performed in full, the rights of the
Secured Parties shall continue even if the Obligations are barred for any
reason, including, without limitation, the running of the statute of limitations
or bankruptcy. Each Debtor expressly waives presentment, protest, notice of
protest, demand, notice
 
 
-12-

--------------------------------------------------------------------------------

 
 
of nonpayment and demand for performance. In the event that at any time any
transfer of any Collateral or any payment received by the Secured Parties
hereunder shall be deemed by final order of a court of competent jurisdiction to
have been a voidable preference or fraudulent conveyance under the bankruptcy or
insolvency laws of the United States, or shall be deemed to be otherwise due to
any party other than the Secured Parties, then, in any such event, the Debtor’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof. The Debtor waives all right
to require the Secured Parties to proceed against any other person or entity or
to apply any Collateral which the Secured Parties may hold at any time, or to
marshal assets, or to pursue any other remedy. The Debtor waives any defense
arising by reason of the application of the statute of limitations to any
Obligations secured hereby.


14.           Term of Agreement. This Agreement and the Security Interest shall
terminate on the date on which all payments under the Notes have been
indefeasibly paid in full and all other Obligations have been paid or
discharged; provided, however, that all indemnities of the Debtor contained in
this Agreement (including, without limitation, Annex B hereto) shall survive and
remain operative and in full force and effect regardless of the termination of
this Agreement.


15.           Power of Attorney; Further Assurances.


(a)           The Debtor authorizes the Secured Parties, and does hereby make,
constitute and appoint the Secured Parties and their respective officers,
agents, successors or assigns with full power of substitution, as such Debtor’s
true and lawful attorney-in-fact, with power, in the name of such Debtor, after
the occurrence and during the continuance of an Event of Default, (i) to endorse
any note, checks, drafts, money orders or other instruments of payment
(including, without limitation, payments payable under or in respect of any
policy of insurance) in respect of the Collateral that may come into possession
of the Secured Parties; (ii) to sign and endorse any financing statement
pursuant to the UCC or any invoice, freight or express bill, bill of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts, and other documents
relating to the Collateral; (iii) to pay or discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on or threatened
against the Collateral; (iv) to demand, collect, receipt for, compromise, settle
and sue for monies due in respect of the Collateral; (v) to transfer any
Intellectual Property or provide licenses respecting any Intellectual Property;
and (vi) generally, at the option of the Secured Parties, and at the expense of
the Debtor, at any time, or from time to time, to execute and deliver any and
all documents and instruments and to do all acts and things which the Secured
Parties deem necessary to protect, preserve and realize upon the Collateral and
the Security Interests granted therein in order to effect the intent of this
Agreement and the Notes all as fully and effectually as the Debtor might or
could do; and the Debtor hereby ratifies all that said attorney shall lawfully
do or cause to be done by virtue hereof. This power of attorney is coupled with
an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Obligations shall be outstanding. The
designation set forth herein shall be deemed to amend and supersede any
inconsistent provision in the Organizational Documents or other documents or
agreements to which the Debtor is subject or to which the Debtor is a party.


(b)           On a continuing basis, the Debtor will make, execute, acknowledge,
deliver, file and record, as the case may be, with the proper filing and
recording agencies in any jurisdiction, including, without limitation, the
jurisdictions indicated on Schedule C attached hereto, all such instruments, and
take all such action as may reasonably be deemed necessary or advisable, or as
reasonably requested by the Secured Parties, to perfect the Security Interest
granted hereunder and otherwise to carry out the intent and purposes of this
Agreement, or for assuring and confirming to the Secured Parties the grant or
perfection of a perfected security interest in all the Collateral under the UCC.



 
-13-

--------------------------------------------------------------------------------

 


16.           Notices.   All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (a) personally served, (b)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (c) delivered by a reputable overnight courier service with
charges prepaid, or (d) transmitted by hand delivery, telegram, or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice.  Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (i) upon
hand delivery or delivery by facsimile, with accurate confirmation generated by
the transmitting facsimile machine, at the address or number designated below
(if delivered on a Business Day during normal business hours), or the first
Business Day following such delivery (if delivered other than on a Business Day
during normal business hours), (ii) on the first Business Day following the date
deposited with an overnight courier service with charges prepaid, or (iii) on
the fifth Business Day following the date of mailing pursuant to subpart (b)
above, or upon actual receipt of such mailing, whichever shall first occur.  The
addresses for such communications shall be:


To Debtor, to:                                                Medovex Corp
3279 Hardee Avenue
Atlanta, GA
Attn: Jarrett Gorlin, President
With a copy by fax only to
(which shall not constitute notice):           Sichenzia, Ross Friedman Ference
LLP
61 Broadway
New York, NY 10006
Attn: Harvey Kesner, Esq.
Fax: (212) 930-9725
 
17.           Other Security. To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Secured Parties shall have the right, in its sole discretion, to
pursue, relinquish, subordinate, modify or take any other action with respect
thereto, without in any way modifying or affecting any of the Secured Parties’
rights and remedies hereunder.


18.           Miscellaneous.


(a)           No course of dealing between the Debtor and the Secured Parties,
nor any failure to exercise, nor any delay in exercising, on the part of the
Secured Parties, any right, power or privilege hereunder or under the Notes
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.


(b)           All of the rights and remedies of the Secured Parties with respect
to the Collateral, whether established hereby or by the Notes or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.


(c)           This Agreement, together with the exhibits and schedules hereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into this Agreement and the exhibits and schedules hereto. No provision
of this Agreement may be waived, modified, supplemented or amended except in a
written instrument signed, in the case of an amendment, by the Debtor and
Secured Parties or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.


(d)           If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.



 
-14-

--------------------------------------------------------------------------------

 


(e)           No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.


(f)           This Agreement shall be binding upon and inure to the benefit of
the parties and their successors and permitted assigns. The Debtor may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of a Majority in Interest (other than by merger). Any Secured
Party may assign any or all of its rights under this Agreement to any Person to
whom such Secured Party assigns or transfers any Obligations, provided such
transferee agrees in writing to be bound, with respect to the transferred
Obligations, by the provisions of this Agreement that apply to the “Secured
Parties.”


(g)           Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.


(h)           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. The Debtor agrees that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and the Notes (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York,
Borough of Manhattan. The Debtor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If any party shall
commence a proceeding to enforce any provisions of this Agreement, then the
prevailing party in such proceeding shall be reimbursed by the other party for
its reasonable attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such proceeding.


(i)           This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement. In the event that
any signature is delivered by facsimile or other electronic transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such signature were the original thereof.


(j)           The Debtor shall indemnify, reimburse and hold harmless the
Secured Parties and their respective partners, members, shareholders, officers,
directors, employees and agents (and any other persons with other titles that
have similar functions) (collectively, “Indemnitees”) from and against any and
all losses, claims, liabilities, damages, penalties, suits, costs and expenses,
of any kind or nature, (including fees relating to the cost of investigating and
defending any of the foregoing) imposed on, incurred by or asserted against such
Indemnitee in any way related to or arising from or alleged to arise from this
Agreement or the Collateral, except any such losses, claims, liabilities,
damages, penalties, suits, costs and expenses which result from the gross
negligence or willful misconduct of the Indemnitee as determined by a final,
nonappealable decision of a court of competent jurisdiction. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the Notes, the Securities Purchase Agreement (as
such term is defined in the Notes) or any other agreement, instrument or other
document executed or delivered in connection herewith or therewith.
 
 
-15-

--------------------------------------------------------------------------------

 


(k)           Nothing in this Agreement shall be construed to subject any
Secured Party to liability as a partner in the Debtor or any if its direct or
indirect subsidiaries that is a partnership or as a member in the Debtor or any
of its direct or indirect subsidiaries that is a limited liability company, nor
shall any Secured Party be deemed to have assumed any obligations under any
partnership agreement or limited liability company agreement, as applicable, of
any the Debtor or any if its direct or indirect subsidiaries or otherwise,
unless and until any such Secured Party exercises its right to be substituted
for the Debtor as a partner or member, as applicable, pursuant hereto.


(l)           To the extent that the grant of the security interest in the
Collateral and the enforcement of the terms hereof require the consent, approval
or action of any partner or member, as applicable, of any Debtor or any direct
or indirect subsidiary of the Debtor or compliance with any provisions of any of
the Organizational Documents, the Debtor hereby grants such consent and approval
and waives any such noncompliance with the terms of said documents.


[SIGNATURE PAGES FOLLOW]


 
-16-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.




MEDOVEX CORP
       
By:
__________________________   
Name: Jarrett Gorlin
 
Title: President and CEO
       





SECURED PARTIES






By: __________________________
Name:
Its:


 
 
 


 
-17-

--------------------------------------------------------------------------------

 
 
SCHEDULE A




Principal Place of Business of Debtor:


3279 Hardee Avenue
Atlanta, GA 30341





Locations Where Collateral is Located or Stored (other than the above location):
N/A






 
-18-

--------------------------------------------------------------------------------

 


SCHEDULE B


Exceptions to Ownership N/A



 
 
-19-

--------------------------------------------------------------------------------

 
 
SCHEDULE C


Jurisdictions


Nevada


 
 
-20-

--------------------------------------------------------------------------------

 


SCHEDULE D


Legal Names and Organizational Identification Numbers
 
 
Medovex Corp.
Organized and existing under the laws of the State of Nevada
Federal Taxpayer Identification Number: 46-3312262

 




 
-21-

--------------------------------------------------------------------------------

 


SCHEDULE G


Account Debtors







 
-22-

--------------------------------------------------------------------------------

 


SCHEDULE H


Pledged Securities
 


Streamline, Inc. 100 shares representing 100% of the capital stock of
Streamline, Inc.
 
 
 
-23-

--------------------------------------------------------------------------------

 
 
 

